Name: 2003/248/EC: Commission Decision of 9 April 2003 authorising Member States to provide for temporary derogations from certain provisions of Council Directive 2000/29/EC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in Argentina (notified under document number C(2003) 1183)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  European Union law;  means of agricultural production;  plant product;  America;  international trade
 Date Published: 2003-04-10

 Avis juridique important|32003D02482003/248/EC: Commission Decision of 9 April 2003 authorising Member States to provide for temporary derogations from certain provisions of Council Directive 2000/29/EC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in Argentina (notified under document number C(2003) 1183) Official Journal L 093 , 10/04/2003 P. 0028 - 0031Commission Decisionof 9 April 2003authorising Member States to provide for temporary derogations from certain provisions of Council Directive 2000/29/EC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in Argentina(notified under document number C(2003) 1183)(2003/248/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Commission Directive 2003/22/EC(2), and in particular Article 15(1) thereof,Having regard to the request made by France,Whereas:(1) Under Directive 2000/29/EC, plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in non-European countries, other than Mediterranean countries, Australia, New Zealand, Canada and the continental states of the United States of America, may not in principle be introduced into the Community. However, that Directive permits derogations from that rule, provided that it is established that there is no risk of spreading harmful organisms.(2) In Argentina, the multiplication of plants of Fragaria L., intended for planting, other than seeds, from plants supplied by a Member State, has become an established practice. The plants produced are afterwards exported to the Community to be planted for fruit production.(3) Since 1993, by a succession of decisions, the most recent being Commission Decision 2001/441/EC(3), derogations from certain provisions of Directive 2000/29/EC in respect of plants of Fragaria L., intended for planting, other than seeds, originating in Argentina, have been authorised for limited periods and subject to specific conditions.(4) The circumstances justifying those derogations are still valid and there is no new information giving cause for revision of the specific conditions.(5) The Member States should therefore be authorised to provide for derogations, for certain limited periods and subject to specific conditions.(6) That authorisation to provide for derogations should be terminated if it is established that the specific conditions laid down in this Decision are not sufficient to prevent the introduction of harmful organisms into the Community or have not been complied with.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1Member States are authorised to provide for derogations from Article 4(1) of Directive 2000/29/EC, with regard to the prohibitions referred to in point 18 of Part A of Annex III, to that Directive for plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in Argentina (hereinafter referred to as the plants).The authorisation to provide for derogations, as provided for in paragraph 1 (hereinafter referred to as the authorisation), shall be subject, in addition to the conditions laid down in Annexes I, II and IV to Directive 2000/29/EC, to the conditions provided for in the Annex, and shall only apply to the plants that are introduced into the Community, in the periods from:(a) 1 June 2003 to 30 September 2003;(b) 1 June 2004 to 30 September 2004;(c) 1 June 2005 to 30 September 2005; and(d) 1 June 2006 to 30 September 2006.Article 2Member States shall provide the Commission and the other Member States, before 30 November of the year of importation, with:(a) the information on quantities of plants imported pursuant to this Decision; and(b) a detailed technical report of the official inspections and testing referred to in point 5 of the Annex.Any Member State in which the plants are subsequently planted after their import, shall also provide the Commission and the other Member States, before 31 March of the year following the importation, with a detailed technical report of the official inspections and testing referred to in point 8 of the Annex.Article 3Member States shall immediately notify the Commission and the other Member States of all consignments introduced into their territory pursuant to this Decision which were subsequently found not to comply with this Decision.Article 4This Decision is addressed to the Member States.Done at Brussels, 9 April 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 78, 25.3.2003, p. 10.(3) OJ L 155, 12.6.2001, p. 15.ANNEXSpecific conditions applying to plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in Argentina benefiting from derogations provided for in Article 1 of this Decision1. The plants shall be intended for fruit production within the Community and shall have been:(a) produced exclusively from mother plants, which were imported from a Member State and certified under an approved certification scheme of a Member State;(b) grown on land which:- is situated in an area isolated from commercial strawberry production;- is situated at least one kilometre from the nearest crop of strawberry plants grown for fruit or runner production which do not satisfy the conditions of this Decision;- is situated at least 200 metres from any other plants of the genus Fragaria which do not satisfy the conditions of this Decision; and- was, subsequent to the removal of the previous crops and before the planting of the plants, either officially tested by appropriate methods and shown to be free from harmful soil infesting organisms including Globodera pallida (Stone) Behrens and Globodera rostochiensis (Wollenweber) Behrens, or treated to ensure it was free from those organisms;(c) officially inspected by the Plant Protection Service of Argentina, at least three times during the growing season and again prior to export for the presence of the harmful organisms listed in Part A of Annexes I and II to Directive 2000/29/EC, in particular:- Aphelenchoides besseyi Christie,- Colletotrichum acutatum Simmonds,- Globodera pallida (Stone) Behrens,- Globodera rostochiensis (Wollenweber) Behrens,- Naupactus leucoloma (Boheman),- Phytophthora fragariae Hickmann var. fragariae,- Strawberry crinkle virus,- Strawberry mild yellow edge virus,- Strawberry vein banding virus,- Xanthomonas fragariae Kennedy and King,- Xiphinema americanum Cobb sensu lato (non European populations);and of any other harmful organism which is not known to occur in the Community such as:- Dendrophoma obscurans,- Fusarium oxysporum f.sp. fragariae,- Loxostege similalis,- Pratylenchus zeae,- Rhizoctonia fragariae;and on each occasion found to be free from all such organisms;(d) prior to export:- shaken free from soil or other growing medium,- cleaned (i.e. free from plant debris) and free from flowers and fruits.2. The plants shall be accompanied by a phytosanitary certificate issued in Argentina which complies with Article 7(1) and Article 13(1) of Directive 2000/29/EC, on the basis of the examination laid down therein.The certificate shall state:- under the rubric "Disinfestation and/or disinfection treatment", the specification of the last treatment(s) applied prior to export,- under "Additional Declaration", the indication "This consignment meets the conditions laid down in Commission Decision 2003/248/EC", as well as the name of the variety and the Member State certification scheme under which the mother plants have been certified.3. The plants shall be introduced through points of entry designated for the purpose of the authorisation by the Member State in which they are situated.Those points of entry and the name and address of the responsible official body referred to in Directive 2000/29/EC in charge of each point of entry shall be notified sufficiently in advance by the Member States to the Commission and shall be made available on request to other Member States.Where the introduction of the plants into the Community takes place in a Member State other than the Member State making use of the authorisation, the responsible official bodies of the Member State of introduction shall inform and cooperate with the responsible official bodies of the Member States making use of the authorisation to ensure that this Decision is complied with.4. Prior to introduction of the plants into the Community, the importer shall be officially informed of the conditions laid down in points 1 to 6.The said importer shall notify details of each introduction sufficiently in advance to the responsible official bodies of the Member State of introduction indicating the following:- the type of material,- the quantity of plants,- the intended date of introduction into the Community,- the intended point of entry into the Community,- the name, addresses and the locations where the plants are to be stored under official control pending the results of the inspections referred to in point 5 or of the premises referred to in point 6 where the plants are to be planted after having successfully undergone the inspections and testing referred to in point 5.The importer shall inform the responsible official bodies concerned of any changes to the details referred to in this point as soon as they are known.The Member State concerned shall inform the Commission of the details referred to in this point, and of any changes to them without delay.At least two weeks before the date the plants are moved from the premises where they are stored, the importer shall notify the responsible official body of the premises referred to in point 6 where the plants are to be planted.5. The inspections, including testing as appropriate, required under Article 13 of Directive 2000/29/EC and under point 8 of this Decision shall be made by the responsible official bodies in the Member State making use of the authorisation, and where appropriate, in cooperation with the responsible official bodies of the Member State where the plants are to be planted.During those inspections, Member State(s) shall also inspect, and where appropriate, test for harmful organisms mentioned in point 1(c). Any finding of such harmful organisms shall immediately be notified to the Commission. Appropriate action shall be taken to destroy the harmful organisms and where appropriate the plants concerned.Without prejudice to the monitoring referred to in the second indent of Article 21(3) of Directive 2000/29/EC, the Commission shall determine to what extent the inspections referred to in that indent shall be integrated into the inspection programme in accordance with the fifth subparagraph of Article 21(5) of that Directive.6. The plants shall be planted only at premises officially registered and approved for the purposes of the authorisation.The person who intends to plant the plants shall notify in advance the responsible official bodies of the Member State in which the premises are situated of the name and address of the owner of those premises.Where the place of planting is situated in a Member State other than the Member State making use of the authorisation, the responsible official bodies of the Member State making use of the authorisation shall inform the responsible official bodies of the Member State where the plants are to be planted of the name and addresses of the premises where the plants are to be planted. Such information shall be given at the moment of the receipt of the advance notification from the importer as referred to in point 4.7. The responsible official bodies shall ensure that any plant not planted in accordance with point 6 is destroyed under their control.Records of the numbers of such plants destroyed shall be kept and made available to the Commission on request.8. In the growing period following importation, a suitable proportion of the plants shall be visually inspected by the responsible official bodies of the Member State where the plants are planted, at appropriate times, at the premises referred to in point 6, for the presence, signs or symptoms of any harmful organism. As a result of such visual inspection, any harmful organism having caused signs or symptoms shall be identified by an appropriate testing procedure. Any plant which has not been found free during the said inspections or testing, from the harmful organisms mentioned in point (1)(c) shall be immediately destroyed under the control of the responsible official bodies. The Commission shall be immediately notified thereof.